Title: From George Washington to Robert Stewart, 10 August 1783
From: Washington, George
To: Stewart, Robert


                        
                            Dear Sir
                            State of New York, 10th Augt 1783
                        
                        I received with much pleasure by the last Mail from Philadelphia, your favor of the 19th of April from
                            London. For the Affectionate, & flattering expressions contained thereon you will please to accept my warmest & most
                            grateful acknowledgments.
                        This Letter removed an apprehensn w. I had long laboured under, of your having taken your departure for
                            the Land of Spirits—How else could I acct for a Silence of full 15 years; for I think it must be at least that number
                            since I have heard from you, and not less than 9 or 10 since I could hear a titile of you; altho’
                            when I had opportunities, I made it a point to enquire.
                        You may be assured Sir that I should ever feel pleasure in rendering you any Service in my power; but I will not
                            be so uncandid as to flatter your expectations, or give you any hope of my doing it in the way you seem to expect—In a
                            contest, long, arduous & painful; which has brought forth the abilities of Men in Military and Civil life and exposed
                            them with Halters abt their Necks—not only to common danger but many of them to the verge of poverty & the very brink,
                            of Ruin; justice requires, & a grateful Governmt certainly will bestow, those places of honor & profit which
                            necessity must create, upon those who have risked life fortune & Health to support its cause—but independent of these
                            considerations I have never interfered in any Civil appointments; and I only wait (and with anxious impatience) the
                            arrival of the Definitive Treaty, that I may take leave of my Military Employments and by bidding adieu to Public life—forever—enjoy the Shades of retirement that ease & tranquillity to which, for more than Eight years, I have been an
                            entire stranger & for which a mind which has been constantly on the stretch during that period & perplexed with a
                            thousand embarrassing Circumstances—oftentimes without Ray of light to guide it, stands much in need.
                        Gratitude to a Nation to whom I think America owes much, and an ardt desire to see the Country & Customs of
                            the French People, are strong inducemts to make a visit to France; but a consideration more powerful than these will I
                            dare say, be an insuperable Bar to such a tour. An impaired fortune (much injured by this contest) must turn me into those
                            walks of retirement, where perhaps the consciousness of having discharged to the best of my Abilities the great trust
                            reposed in me & the duty I owed my Country must supply the place of other gratifications and may perhaps afford as
                            rational & substantial entertainment as the gayer scenes of a more enlarged theatre.
                        I shall always be happy to see you at Mt Vernon—Mrs Washington who enjoys but a very moderate share of
                            health, unites in best wishes for your health and prosperity with Dr Sir Yr most Obedt and Affecte Hble Servt
                        
                            Go: Washington
                        
                    